DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-30 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 23-28 are objected to because of the following informalities: the claims recite the phrase “the method of claim 22” it should be “the apparatus of claim 22”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 22, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (EP3952481).

	Regarding claim 1, the cited reference Kim discloses an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (Fig. 35 disclose  that the BS may include a transceiver 3501, a memory 3502, and a processor 3503 and Fig. 34 discloses that the UE may include a transceiver 3401, a memory 3402, and a processor 3403), wherein the one or more processors are configured to execute the instructions to: determine, by a network entity, one or more configurations of one or more physical downlink control channel (PDCCH) candidates (¶0080 discloses that the BS may configure the UE with the number of PDCCH candidates), wherein the one or more configurations include: modifying of at least one of one or more parameters for one or more search spaces, one or more parameters for one or more control resource sets (CORESETs), the one or more search spaces, and the one or more CORESETs; or skipping monitoring of at least one of the one or more parameters for the one or more search spaces, the one or more parameters for the one or more CORESETs, the one or more search spaces, and the one or more CORESETs (¶0212 discloses that the BS may transmit the GTS to the UE, and after the UE detects the GTS, the UE may not perform monitoring on a PDCCH in a particular period of time. ¶0213 discloses that the GTS may indicate to change configuration information about PDCCH monitoring. Here, configuration information about a PDCCH may include at least one of CORESET parameters in [Table 7] above, and/or at least one of search space parameters in [Table 8] above. The BS may transmit the GTS to the UE, and after the UE detects the GTS, the UE may perform monitoring on a PDCCH by applying PDCCH configuration information indicated by the GTS where ¶0210 discloses that the GTS may be preset DCI provided via a PDCCH); and transmit, by the network entity to one or more user equipments (UEs), the one or more configurations (¶0051 discloses that the UE may receive configuration information with respect to a control resource set (CORESET) and a search space in which a PDCCH may be transmitted).

	Regarding claim 22, the claim is drawn to an apparatus for wireless communication performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claims 29 and 30, the claims are drawn to a method for wireless communication performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 1-7, 14-17, 22, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019).

	Regarding claim 1, the cited reference 3GPP discloses an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (Section 2.3 discloses that the gNB can send signaling to indicate the UE to skip PDCCH monitoring, which means that there a communication between base station and the terminal which reads that both the base station and the terminal comprise a transceiver for communication and the base station and terminals are hardware that includes processors, memory, and program/firmware used to process data communication), wherein the one or more processors are configured to execute the instructions to: determine, by a network entity, one or more configurations of one or more physical downlink control channel (PDCCH) candidates (Section 2.5, lines 1-2, "the UE can 
be configured to monitor PDCCH candidates in multiple search sets, and these search space sets can be configured with different types such as CSS or USS"; Section 2.6, "configuring multiple PDCCH monitoring periodicities"), wherein the one or more configurations include: modifying of at least one of one or more parameters for one or more search spaces, one or more parameters for one or more control resource sets (CORESETs), the one or more search spaces, and the one or more CORESETs  (Table 1: “dynamic change of PDCCH monitoring periodicity”); or skipping monitoring of at least one of the one or more parameters for the one or more search spaces, the one or more parameters for the one or more CORESETs, the one or more search spaces, and the one or more CORESETs (Table 1: “PDCCH skipping”); and transmit, by the network entity to one or more user equipments (UEs), the one or more configurations (Table 1, “eNB indicates to skip PDCCH monitoring...gNB needs to change the PDCCH monitoring periodicity”; Section 2.6, lines 2-4, “using a dynamic indication, configuring different search space sets/CORESETs with different monitoring periodicities, some of which can be dynamically activated/deactivated”).

	Regarding claim 2, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the one or more processors configured to determine the one or more configurations of the one or more PDCCH candidates are further configured to modify the one or more parameters for the one or more search spaces; and wherein the one or more processors configured to transmit the one or more configurations are further configured to transmit the modified one or more parameters for the one or more search spaces (Section 2.5 and 2.6 and table 1, where table discloses the skipping and dynamic change methods).
	
	Regarding claim 3, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the one or more processors configured to determine the one or more configurations of the one or more PDCCH candidates are further configured to determine whether to skip monitoring the one or more parameters for the one or more search spaces; and wherein the one or more processors configured to transmit the one or more configurations are further configured to transmit an instruction to skip monitoring of the one or more parameters for the one or more search spaces (Section 2.5 and 2.6 and table 1, where table discloses the skipping and dynamic change methods).

	Regarding claim 4, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the one or more processors configured to determine the one or more configurations of the one or more PDCCH candidates are further configured to determine whether 
to skip monitoring the one or more parameters for the one or more search spaces; and wherein the one or more processors configured to transmit the one or more configurations are further configured to transmit an instruction to skip monitoring of the one or more parameters for the one or more search spaces (Section 2.5 and 2.6 and table 1, where table discloses the skipping and dynamic change methods). 

Regarding claim 5, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the one or more processors configured to determine the one or more configurations of the one or more PDCCH candidates are further configured to modify the one or more parameters for the one or more CORESETs; and wherein the one or more processors configured to transmit the one or more configurations are further configured to transmit the modified one or more parameters for the one or more CORESETs (Section 2.3-2.6 and table 1 disclose DCI based signaling indicating the skipping of PDCCH monitoring).

	Regarding claim 6, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the one or more processors configured to determine the one or more configurations of the one or more PDCCH candidates are further configured to modify the one or more parameters for the one or more search spaces and the one or more CORESETs; and wherein the one or more processors configured to transmit the one or more configurations are further configured to transmit the modified one or more parameters for the one or more search spaces and the one or more CORESETs (Section 2.6 and table 1, where table discloses the dynamic change of PDCCH monitoring periodicity method). 

Regarding claim 7, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the one or more processors configured to determine the one or more configurations of the one or more PDCCH candidates are further configured to determine whether to skip monitoring the one or more parameters for the one or more search spaces and the one or more CORESETs; and wherein the one or more processors configured to transmit the one or more configurations are further configured to transmit an instruction to skip monitoring of the one or more parameters for the one or more search spaces and the one or more CORESETs (Section 2.3-2.6 and table 1 disclose DCI based signaling indicating the skipping of PDCCH monitoring).

Regarding claim 14, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the one or more processors configured to transmit the one or more 
configurations or profiles are further configured to transmit details or an index, respectively, using at least one of a downlink control indication (DCI), media access control (MAC) control element (CE), or a dedicated radio resource control (RRC) signaling (Section 2.3 discloses that the indicated skipping duration can be configured by RRC or can be indicated in DCI).

Regarding claim 15, the cited reference 3GPP discloses all limitations of claim 14. 3GPP further discloses wherein the DCI is transmitted using a UE specific radio network temporary identifier (RNTI) or a group RNTI (Section 2.5 discloses that the DCI formats with scrambled by SI- RNTI, RA-RNTI, TC-RNTI and P-RNTI).

	Regarding claim 16, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein a validity of the one or more configurations or profiles is at least one of signaling-based or timer-based (Section 2.3 discloses that the gNB can send this signaling to indicate the UE to skip PDCCH monitoring during an indicated duration).

Regarding claim 17, the cited reference 3GPP discloses all limitations of claim 15. 3GPP further discloses wherein the validity corresponds to a start time and an end time of the one or more configurations or profiles (Section 2.3 Fig. 2 discloses slots to skip PDCCH monitoring and slots for PDCCH monitoring).

Regarding claim 22, the claim is drawn to an apparatus for wireless communication performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claims 29 and 30, the claims are drawn to a method for wireless communication performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019), in view of Takeda et al (US20220216972).

	Regarding claim 8, the cited reference 3GPP discloses all limitations for claim 1. However, 3GPP does not explicitly teach wherein the one or more processors configured to determine the one or more configurations of the one or more PDCCH candidates are further configured to modify a priority of a UE specific search space (USS) and a common search space (CSS) corresponding to the one or more search spaces monitoring within the one or more CORESETs; and wherein the one or more processors configured to transmit the one or more configurations are further configured to transmit the priority of the USS and the CSS to the one or more UEs.
In an analogous art Takeda teaches wherein the one or more processors configured to determine the one or more configurations of the one or more PDCCH candidates are further configured to modify a priority of a UE specific search space (USS) and a common search space (CSS) corresponding to the one or more search spaces monitoring within the one or more CORESETs; and wherein the one or more processors configured to transmit the one or more configurations are further configured to transmit the priority of the USS and the CSS to the one or more UEs (Fig 8 and ¶0105-¶0106 disclose the priority of the SS sets may be configured based on the search space IDs…the UE may control monitoring of SS sets #1 to #5, based on the search space IDs. Specifically, the UE may prioritize monitoring of the SS set having a small search space ID over monitoring of the SS set having a search space ID).

                  
    PNG
    media_image1.png
    724
    875
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Takeda to provide a user terminal and a radio communication method that enable appropriate control of monitoring of DCI.

Claims 9-10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019), in view of Chou et al (US20180041948).

	Regarding claim 9, the cited reference 3GPP discloses all limitations for claim 16. However, 3GPP does not explicitly teach wherein the one or more processors are configured to: define one or more profiles associated with indices to the one or more UEs; and transmit the one or more profiles and associated indices to the one or more UEs; wherein transmitting the associated indices either triggers or stops an application of the one or more profiles.
In an analogous art Chou teaches wherein the one or more processors are configured to: define one or more profiles associated with indices to the one or more UEs; and transmit the one or more profiles and associated indices to the one or more UEs; wherein transmitting the associated indices either triggers or stops an application of the one or more profiles(¶0049 discloses that the eNB in LTE/LTE-A) transmits a RAN profile indexing message to one or more UEs … The RAN profile indexing message at least contains information on RAN profile settings having a plurality of sets of RAN parameters, and a plurality of indices corresponding to the plurality of sets of RAN parameters. ¶0053 discloses that the UE decodes the allocated/assigned resource block (e.g., RB1) in the PDSCH according to the PHY configuration corresponding to the RAN profile index (e.g., index 2). By using the indexing mechanism for RAN profile, the UE can decode the DL transmission data with the index information received from the serving cell).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chou to reduce signaling overhead and latency.

	Regarding claim 10, the combination of 3GPP and chou discloses all limitations for claim 9. Chou further discloses wherein the one or more processors configured to transmit the one or more profiles and associated indices are further configured to transmit the one or more profiles and associated indices in at least one of a radio resource control (RRC) message or downlink control information (DCI) message (¶0065 discloses transmitting a DCI message to a UE within its cell coverage to allocate resources to the UE, where DCI message may indicate a resource block (RB) allocated for the UE, and an index corresponding to one of the plurality of sets of RAN parameters).
	Regarding claim 24, the claims is drawn to a method for wireless communication performing substantially the same features of the method of claim 9. Therefore the claim is subject to the same rejection as claim 9.

Claim 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019), in view of Chou et al (US20180041948), in further view of Turtinen et al (US20200389282).

	Regarding claim 11, the combination of 3GPP and chou discloses all limitations for claim 9. However, the combination does not explicitly teach wherein triggering or stopping the application of the one or more profiles includes triggering or stopping the modification or profile based on at least one of network-based triggers or UE-based triggers.
In an analogous art Turtinen teaches wherein triggering or stopping the application of the one or more profiles includes triggering or stopping the modification or profile based on at least one of network-based triggers or UE-based triggers (¶0017-¶0018 discloses that a UE in an RRC connected mode to deal with the UE based triggers for random access procedure… allow the UE to autonomously switch to another uplink BWP, which may be referred to as a second uplink BWP, that has the random access channel configured. The UE autonomously performing the switch may mean that the switch may be performed without any knowledge or involvement from the network).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Turtinen to avoid using command from the network for the switch between two BWP.

	Regarding claim 25, the claims is drawn to a method for wireless communication performing substantially the same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019), in view of Chou et al (US20180041948), in further view of Turtinen et al (US20200389282), in further view of Koskela et al (US20130102314), in further view of Ingale et al (US20200053607) .

	Regarding claim 12, the combination of 3GPP, chou, and Turtinen discloses all limitations for claim 11. However, the combination does not explicitly teach wherein the network-based triggers correspond at least to a network load and the UE-based triggers correspond to at least a UE reference signal received power (RSRP) report.
In an analogous art Koskela teaches wherein the network-based triggers correspond at least to a network load (¶0033 discloses that the network (e.g., eNB 110A) triggers a handover for user equipment 114B. The handover may be triggered by eNB 110A based on measurement reports received by the eNB 110A from the user equipment 114B. For example, the measurement report may include information, such base 
station load).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Koskela where the network is in charge of communication to avoid decreased efficiency. However, the combination does not explicitly teach the UE-based triggers correspond to at least a UE reference signal received power (RSRP) report.
In an analogous art Ingale teaches the UE-based triggers correspond to at least a UE reference signal received power (RSRP) report (¶0093 discloses that the UE triggers (502) handover event based on NR-SS measurement (.i.e. RSRP).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ingale the UE is in control of the handover based on detecting link or path deterioration. 

Claims 13, 19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019), in view of Ryu et al (US20200367213).

	Regarding claim 13, the cited reference 3GPP discloses all limitations for claim 1. However, 3GPP does not explicitly teach wherein the one or more processors are configured to receive, by the network entity from the one or more UEs, a request to modify PDCCH monitoring, wherein the request is associated at least with internal power consumption constraints of the one or more UEs.
In an analogous art Ryu teaches wherein the one or more processors are configured to receive, by the network entity from the one or more UEs, a request to modify PDCCH monitoring, wherein the request is associated at least with internal power consumption constraints of the one or more UEs (¶0197 discloses that  the base station (e.g., 5G NodeB (5GNB)) receives a request for a change in the PDCCH monitoring interval from the specific terminal. ¶0250 discloses that the terminal determines whether it is necessary to change the PDCCH monitoring value for example, considering the power consumption of the terminal and ¶0251 further discloses that if it is determined that the PDCCH monitoring value needs to be changed, the terminal may request the base station to change the PDCCH monitoring value).
 	It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Ryu where the base station may configure the PDCCH monitoring interval based on the capability that the terminal may support.

	Regarding claim 19, the cited reference 3GPP discloses all limitations for claim 1. However, 3GPP does not explicitly teach wherein the one or more processors are configured to receive, by the network entity from the one or more UEs, a request to return to a default configuration or profile from the one or more configurations or profiles.
In an analogous art Ryu teaches wherein the one or more processors are configured to receive, by the network entity from the one or more UEs, a request to return to a default configuration or profile from the one or more configurations or profiles (¶0246 discloses that  the terminal having a good battery condition may notify the base station of the configuration, and the base station can re-configure the change in the PDCCH monitoring value based on the notification. In this case, the change may mean the use of the previously used default PDCCH monitoring interval information or the use of the previously configured PDCCH monitoring interval information).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ryu where the terminal may request the base station to change the PDCCH monitoring value in order to reduce the terminal's own battery consumption.

	Regarding claim 23, the claims is drawn to a method for wireless communication performing substantially the same features of the method of claim 13. Therefore the claim is subject to the same rejection as claim 13.

	Regarding claim 26, the claims is drawn to a method for wireless communication performing substantially the same features of the method of claim 19. Therefore the claim is subject to the same rejection as claim 19.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019), in view of DEENOO et al (US20210377825).

	Regarding claim 18, the cited reference 3GPP discloses all limitations for claim 16. However, 3GPP does not explicitly teach wherein the timer-based includes an indication of a starting time including at least one of a system frame number (SFN) or symbol and an indication of an ending time including at least one of a SFN or symbol.
In an analogous art DEENOO teaches wherein the timer-based includes an indication of a starting time including at least one of a system frame number (SFN) or symbol and an indication of an ending time including at least one of a SFN or symbol (¶0123 discloses that the WTRU may be provided with a set of start times end times or start times and durations for the applicability of a configuration. The start and/or end times may be expressed in absolute time units or in terms of a combination of HFN and SFN).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of DEENOO where the WTRU may determine information for determining change of transmission parameter at the activation time which expressed in SFN.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019), in view of Zhou et al (US20190132109).

	Regarding claim 20, the cited reference 3GPP discloses all limitations for claim 16. However, 3GPP does not explicitly teach wherein the one or more processors are configured to: determine, by the network entity, whether a bandwidth portion (BWP) switch occurs; and transmit, by the network entity to the one or more UEs, an instruction to carry over changes or use a default configuration or profile based on a determination that the BWP switch occurred.
In an analogous art Zhao teaches wherein the one or more processors are configured to: determine, by the network entity, whether a bandwidth portion (BWP) switch occurs; and transmit, by the network entity to the one or more UEs, an instruction to carry over changes or use a default configuration or profile based on a determination that the BWP switch occurred (¶0239 discloses switching BWP may be triggered by a DCI or a timer. When a UE receives a DCI indicating DL BWP switching from an active BWP to a new BWP).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Zhou where BWP switching indication result in low latency and reduced signaling overhead for BWP switching.

	Regarding claim 28, the claims is drawn to a method for wireless communication performing substantially the same features of the method of claim 20. Therefore the claim is subject to the same rejection as claim 20.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019), in view of Murray et al (US20220191793).

	Regarding claim 21, the cited reference 3GPP discloses all limitations for claim 16. 
However, 3GPP does not explicitly teach wherein triggering the one or more configurations or profiles includes implicitly triggering using one or more rules or specified triggering the one or more configurations based on one or more grant parameters and aggregation level (AL) usage the one or more UEs.
In an analogous art Murray teaches wherein triggering the one or more configurations or profiles includes implicitly triggering using one or more rules or specified triggering the one or more configurations based on one or more grant parameters and aggregation level (AL) usage the one or more UEs (¶0265 discloses a UE is configured with a plurality of DRX configurations, where one configuration is considered the active configuration and the others are considered candidate configurations; and a trigger is used to dynamically switch the active DRX configuration. Alternatively, a rules-based mechanism may be defined as an implicit trigger).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Murray to reduce UE power consumption is through PDCCH monitoring duty cycle adaptation independent of DRX configuration where the PDCCH monitoring adaptation may be based on implicit signaling from the base station.
	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WGI Meeting#97 R1-1906592, May, 2019), in view of Li (US20210345133).

	Regarding claim 27, the cited reference 3GPP discloses all limitations for claim 22. However, 3GPP does not explicitly teach wherein the one or more processors are configured to automatically transition to a default configuration or profile based on detecting at least one of a radio link failure (RLF), beam link failure (BLF), handover, and reference signal received power (RSRP) failing to satisfy a threshold.
In an analogous art Li teaches wherein the one or more processors are configured to automatically transition to a default configuration or profile based on detecting at least one of a radio link failure (RLF), beam link failure (BLF), handover, and reference signal received power (RSRP) failing to satisfy a threshold (¶0065 discloses that if the trigger event is an RLF event detected by the terminal device or a measurement event executed by the terminal device, communication between the terminal device and the base station may be ensured by changing the network configuration).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Li to enhance the mobility robustness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462